Reliance National Insurance Company et al v. John Winfrey et al















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-326-CV

     RELIANCE NATIONAL INSURANCE COMPANY
     AND ABF FREIGHT SYSTEMS, INC.,
                                                                              Appellants
     v.

     JOHN WINFREY,
     DARREL RAY BEATY AND
     GENERAL ALUMINUM CORPORATION,
                                                                              Appellees
 

From the 12th District Court
Madison County, Texas
Trial Court # 00-9186-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The Appellant has filed a motion to dismiss this appeal in which it asserts that the parties have
settled their dispute.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure
provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The appeal is dismissed.  Costs are taxed against the party incurring them.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed December 28, 2001
Do not publish
[CV06]

                                             PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed September 1, 1993
Publish